Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-20 are pending.
Claims 1-20 are rejected.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,4,8,15 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1,5,9,12 of U.S. Patent No. 11082329.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
	For claim 1 of the current application, a claim mapping of limitations between current patent application and Claim 1 of USPN 11082329 is presented in the table below, wherein the differences between the claims are underlined.


Instant application 17363064 claim 1
Patented case 11082329 claim 1
A method, comprising,
A method, comprising,
based on a detected condition, changing, by a network node comprising a processor, a route that comprises the network node, comprising: 

detecting, by network equipment comprising a processor in a first hop of a multiple hop relay network, a request for a route change with respect to a second hop adjacent to the first hop;
switching from a next network node in the route adjacent to the network node to a replacement next network node; 

selecting, by the network equipment, a third hop adjacent to the first hop as a replacement hop for the second hop; establishing, by the network equipment, a new protocol stack, different than the existing protocol stack, corresponding to the third hop;
copying unacknowledged and unsent data units maintained in a first protocol stack associated with the next network node; populating the unacknowledged and unsent data units in a second protocol stack associated with the replacement next network node;

copying, by the network equipment, data maintained in an existing protocol stack at the first hop, wherein the data corresponds to communication information with respect to the second hop, and comprises unacknowledged and unsent packet data convergence protocol data unit (PDCP PDU) data;

populating, by the network equipment, the new protocol stack with the data corresponding to the communication information with respect to the second hop;
transmitting the unacknowledged and unsent data units to the replacement next network node before transmitting any new data units that are received from an incoming link and are destined for the replacement next network node.

communicating, by the network equipment, with the third hop to facilitate the route change, wherein the communicating comprises transmitting the unacknowledged and unsent PDCP PDU data to the third hop before transmitting any new data that is received from an incoming link to the third hop.


As indicated by the table above, the current application does not contain “establishing, by the network equipment, a new protocol stack, different than the existing protocol stack, corresponding to the third hop”; “by the network equipment”” packet data convergence protocol data unit (PDCP PDU) data”; Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 1 is patentably not distinct from claim 1 of patented claim application 11082329.


Instant application 17363064 claim 4
Patented case 11082329 claim 5
wherein the detected condition comprises a deterioration of a radio link between the network node and the next network node.
wherein detecting the request for the route change comprises determining a deterioration of a radio link between the first hop and the second hop.


For claim 8 of the current application, a claim mapping of limitations between current patent application and Claim 9 of USPN 11082329 is presented in the table below, wherein the differences between the claims are underlined.

Instant application 17363064 claim 8
Patented case 11082329 claim 9
Network equipment, comprising:
Network equipment, comprising:
a processor; and a memory that stores executable instructions that, when executed by the processor,

a processor; and a memory that stores executable instructions that, 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 

when executed by the processor, facilitate performance of operations, the operations comprising:
altering a route comprising hops based on a criterion, wherein the network equipment is a hop in the route, comprising: 

rerouting communications with respect to a second hop node adjacent to a first hop node in a multiple hop relay network to a third hop node adjacent to the first hop node,
determining to switch from a next hop in the route adjacent to the hop to a replacement hop; 

wherein the network equipment corresponds to the first hop node of the multiple hop relay network, the rerouting comprising:
copying unacknowledged and unsent data maintained in a first protocol stack associated with the next hop; populating the unacknowledged and unsent data in a second protocol stack associated with the replacement hop; and 


copying data maintained in a current protocol stack maintained at the first hop node with respect to the second hop node to obtain copied protocol stack data wherein the copied protocol stack data comprises unacknowledged and unsent packet data convergence protocol data unit (PDCP PDU) data;

establishing an updated protocol stack maintained at the first hop node with respect to the third hop node; populating the updated protocol stack with the copied protocol stack data;
transmitting the unacknowledged and unsent data to the replacement hop before transmitting any new data received that is to be sent to the replacement hop.

and transmitting at least part of the copied protocol stack data to the third hop node, wherein the transmitting comprises transmitting the unacknowledged and unsent PDCP PDU data to the third hop node before transmitting any new data that is received via an incoming link to the third hop node.


As indicated by the table above, the current application does not contain “hop relay network to a third hop node adjacent to the first hop node”; “wherein the network equipment corresponds to the first hop node of the multiple hop relay network”, “data maintained in a current protocol stack maintained at the first hop node with respect to the second hop node to obtain copied protocol stack “,”establishing an updated protocol stack maintained at the first hop node with respect to the third hop node “; “at least part of the copied “,”PDCP PDU “,Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 8 is patentably not distinct from claim 9 of patented claim application 11082329.

For claim 15 of the current application, a claim mapping of limitations between current patent application and Claim 12 of USPN 11082329 is presented in the table below, wherein the differences between the claims are underlined.

Instant application 17363064 claim 15
Patented case 11082329 claim 12
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of integrated access and backhaul equipment, facilitate performance of operations, the operations comprising:
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a network device of a first hop node in a multiple hop relay network, facilitate performance of operations, the operations comprising:
modifying a route comprising nodes based on a criterion, wherein the integrated access and backhaul equipment is comprised in a node in the route, comprising: 

detecting a request for a route change with respect to a second hop node neighboring the first hop node; rerouting communications with respect to the second hop node to a third hop node neighboring the first hop node in the multiple hop relay network,
switching from a next node in the route adjacent to the node to a replacement node; 

the rerouting comprising: copying data maintained in a deployed protocol stack maintained at the first hop node with respect to the second hop node to obtain copied protocol stack data,
copying unacknowledged and unsent protocol data units maintained in an existing protocol stack associated with the next node; 

wherein the copied protocol stack data comprises unacknowledged and unsent packet data convergence protocol data unit (PDCP PDU) data;
populating the unacknowledged and unsent protocol data units in a new protocol stack associated with the replacement node; and 

maintaining the copied protocol stack data in a replacement protocol stack, to replace the deployed protocol stack, and to be established at the first hop node with respect to the third hop node;
transmitting the unacknowledged and unsent protocol data units to the replacement node before transmitting any new protocol data units received that are to be sent to the replacement node.

transmitting at least part of the copied protocol stack data in the replacement protocol stack to the third hop node, wherein the transmitting comprises transmitting the unacknowledged and unsent PDCP PDU data to the third hop node before transmitting any new data that is received from an incoming link to the third hop node.


As indicated by the table above, the current application does not contain “detecting a request for a route change with respect to a second hop node neighboring the first hop node”; “copying data maintained in a deployed protocol stack maintained at the first hop node with respect to the second hop node to obtain copied protocol stack data”, “at least part of the “,Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 15 is patentably not distinct from claim 12 of patented claim application 11082329.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412